Order entered August 13, 2014




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-14-00441-CR

                         CHRISTOPHER M. DUNLOP, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the 296th Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 296-82462-2012

                                          ORDER
       We GRANT Official Court Reporter Janet L. Dugger’s August 11, 2014 request for an

extension of time to file the reporter’s record which we determined pertains to the above-

captioned appeal. The reporter’s record shall be due on or before October 15, 2014.


                                                     /s/   DAVID EVANS
                                                           JUSTICE